DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, 13-15, 17, and 19-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Valatka et al. (US 2018/0192621 A1), herein after Valatka.
Regarding claim 1, Valatka teaches (Figure 1 and 24) of an aquarium system (Abstract, systems, apparatuses, components, devices, and methods for controlling a habitat) comprising:
(a) an aquarium tank (habitat device 108);
(b) a motion sensor (camera functional device 118) adapted to sense motion within a predetermined distance from the aquarium tank (¶0050-0051, in some 
(c) a light source (light functional device 112) with a controllable intensity projecting light into the aquarium tank (¶0129, lighting settings include intensity values for the light source 112);
the intensity varying responsive to motion sensed by the motion sensor (¶0050-0051, motion sensor 118 upon detecting an object may take actions such as light patterns or sequences, which further includes light intensity as seen in ¶0129).

Regarding claim 5, Valatka teaches of the system of claim 1 wherein the light source (112) projects white light (¶00148, light source 112 can emit light in any color space). It should be noted that the color of the light as claimed does not show criticality as disclosed in the specifications or the drawings.

Regarding claim 6, Valatka teaches (Figure 35) of the system of claim 1 wherein, at the motion intensity, the light source (112) cycles through projecting light of at least two different colors (¶00148, light source 112 can emit light in a sequence of predefined colors such as from a specified start color to a specified final color). It should be noted that the colors as claimed does not show criticality as disclosed in the specifications or the drawings.




Regarding claim 13, Valatka teaches (Figure 1 and 24) of the system of claim 6 wherein the colors of the light are settable by an application (130) executable on a mobile device (104) (¶0101 and 0148, colors of the light are settable by application 130 which is executable on a mobile device 104).

Regarding claim 14, Valatka teaches (Figure 1) of the system of claim 1 wherein the motion sensor (camera functional device 118) is mounted above the tank (108) (¶0050, motion sensor 118 is able to be disposed external to the habitat device 108 and as such is capable of being mounted above the tank).

Regarding claim 15, Valatka teaches (Figure 1) of the system of claim 1 wherein the light source (112) is mounted above the tank (108) (light source 112 is above the tank 108).

	Regarding claim 17, Valatka teaches (Figure 1 and 24) of a method of lighting an aquarium system comprising:
(a) projecting light into an aquarium tank (habitat device 108) (¶0046, light functional device 112 projects light into aquarium tank 108) at a first intensity until motion is sensed within a predetermined distance of the tank (108) (¶0050-0051, motion sensor 118 upon detecting an object within a predetermined distance of the tank may take actions such as light patterns or sequences, which further includes changing light intensity from a first intensity as seen in ¶0129); and
(b) upon sensing motion within the predetermined distance, increasing an intensity of the light to a second intensity for a predetermined time (¶0046 and 0090, light source 112 can generate and operate various lighting sequences which can include changing intensities to a second intensity for a predetermined time).

Regarding claim 19, Valatka teaches (Figure 24) of the method of claim 17 further including, after the step of increasing an intensity, cycling the projecting light through more than one color (¶0148, light source 112 can emit light in a sequence of predefined colors in any color space, such as RBG, CYMK, LMN, etc.). 

Regarding claim 20, Valatka teaches (Figure 24) of the method of claim 19 wherein the step of cycling the projecting light includes cycling the light through the colors of any of red, green, orange, purple, blue, or pink (¶0148, light source 112 can emit light in a sequence of predefined colors in any color space, such as RBG, CYMK, LMN, etc.). It is bought to the attention of the applicant that colors are unpatentable due to the non-statutory nature of colors. It should be noted that the colors as claimed does not show criticality as disclosed in the specifications or the drawings.

Regarding claim 21, Valatka teaches (Figure 24) of the method of claim 17 wherein the step of projecting light includes projecting white light (¶00148, light source 112 can emit light in any color space). It should be noted that the color of the light as claimed does not show criticality as disclosed in the specifications or the drawings.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Valatka et al. (US 2018/0192621 A1), herein after Valatka, as applied to claim 1 above, and further in view of Fredricks (US 2015/0163888 A1). 
Regarding claim 2, Valatka teaches (Figure 24) of the system of claim 1 wherein:
(a) the controllable intensity includes a no-motion intensity and a motion intensity (¶0046, light settings include intensity values that can be at a no-motion intensity and a motion intensity) 
(ii) the light source (112) projecting light into the aquarium tank (108) at the no-motion intensity until motion is sensed by the motion sensor (¶0046 and 0090, light source 112 can generate and operate various lighting sequences which can include projecting light into the aquarium tank at the non-motion intensity until motion is sensed by the motion sensor as seen in ¶0050-0051); and
 (iii) when the motion sensor senses motion, the intensity is changed from the no-motion intensity to the motion intensity for a predetermined time (¶0046 and 0090, light source 112 can generate and operate various lighting sequences which can include changing from the no-motion intensity to the motion intensity for a predetermined time).
Valatka is silent of: 
(i) the no-motion intensity being less than 50% of the motion intensity.
	Fredricks is in the field of aquariums and teaches (Figure 2, ¶0036) of light sources (light sources 208A-208F) that can gradually change the light intensity from 0% to 100% to simulate the rise and fall of the sun throughout the day. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Valatka to incorporate the teachings of Fredricks to have the no-motion intensity being less than 50% of the motion intensity in order to save energy or simulate sunset. It should be noted that the light intensity as claimed does not show criticality as disclosed in the specifications or the drawings.

Regarding claim 3, Valatka as modified discloses the invention in claim 2, but is silent wherein the no-motion intensity is less than 30% of the motion intensity. 
Fredricks is in the field of aquariums and teaches (Figure 2, ¶0036) of light sources (light sources 208A-208F) that can gradually change the light intensity from 0% to 100% to simulate the rise and fall of the sun throughout the day. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Valatka to incorporate the teachings of Fredricks to have the no-motion intensity being less than 30% of the motion intensity in order to save energy or simulate sunset. It should be noted that the light intensity as claimed does not show criticality as disclosed in the specifications or the drawings.


Regarding claim 4, Valatka as modified discloses the invention in claim 2, but does not teach of wherein the no-motion intensity is less than 25% of the motion intensity.
Fredricks is in the field of aquariums and teaches (Figure 2, ¶0036) of light sources (light sources 208A-208F) that can gradually change the light intensity from 0% to 100% to simulate the rise and fall of the sun throughout the day. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Valatka to incorporate the teachings of Fredricks to have the no-motion intensity being less than 25% of the motion intensity in order to save energy or simulate sunset. It should be noted that the light intensity as claimed does not show criticality as disclosed in the specifications or the drawings.

Regarding claim 10, Valatka teaches (Figure 1 and 24) of the system of claim 2 wherein a level of the no-motion intensity and motion intensity are settable by an application (habitat control engine 130) executable on a mobile device (user computing device 104) (¶0038 and 0112, habitat control engine 130 can be an application for the user computing device 104 of which can being a mobile device). 

Regarding claim 12, Valatka teaches (Figure 1) of the system of claim 2 wherein the predetermined time is settable by an application (130) executable on a mobile device (104) (¶0101 and 0148, predetermined time can be set by the application 130 on a mobile device 104).

Claim 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Valatka et al. (US 2018/0192621 A1), herein after Valatka, as applied to claim 2 above, and further in view of Levine (US 2006/0271340 A1). 
Regarding claim 8 and 9, Valatka as modified discloses the invention in claim 2, but is silent wherein the intensity changes from no-motion intensity to motion intensity in less than 30 seconds or 1-10 seconds (¶0148, light source 112 is capable of changing intensity in a time duration less than 30 seconds). 
	Levine is in the field of habitat control and teaches (Figure 4A-C, ¶0021 and 0024) of a tank (terrarium 140) that can set time durations for changing the light intensities of the light source (lamp L1) from one intensity to another by dials (dials E,F) (¶0024). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Valatka to incorporate the teachings of Levine to change the intensity from no-motion intensity to motion intensity in less than 30 seconds or 1-10 seconds in order to not startle the fishes by the immediate change of light intensity. It should be noted that the time duration as claimed does not show criticality as disclosed in the specifications or the drawings.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Valatka et al. (US 2018/0192621 A1), herein after Valatka, as applied to claim 2 above, and further in view of Cho et al. (US 10,156,581 B1)
Regarding claim 11, Valatka as modified discloses the invention in claim 2, but does not appear to teach wherein the predetermined distance is settable by an application executable on a mobile device.
Cho et al. is in the field of motion sensors and teaches of a motion sensor (motion sensor 100) that has a predetermined distance settable by an application executable on a mobile device (Col. 3 lines 19-51). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Valatka to incorporate the teachings of Cho et al. to set the predetermined distance of the motion sensor by an application executable on a mobile device in order to adjust the sensitivity of the motion sensor. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Valatka et al. (US 2018/0192621 A1), herein after Valatka, as applied to claim 1 above, and further in view of Rodney (Rodney Nagy Salty Critter Aquarium), herein after Rodney. 
Regarding claim 16, Valatka teaches the system of claim 1 but does not teach of further including a cabinet holding the tank, and wherein the light source is secured to the cabinet over the tank, and the motion sensor is secured to the cabinet above the light source and the tank.
Rodney is in the field of aquariums and teaches of a cabinet (Page 1, white cabinet) holding the tank (Page 1, aquarium tanks in the cabinets), and wherein the light source (Page 1, light above the tanks) is secured to the cabinet over the tank (Page 1. light source is secured to the cabinet above the tank).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Valatka to incorporate the teachings of Rodney to have a cabinet holding the tank, and wherein the light source is secured to the cabinet over the tank in order to elevate the tank for better visibility, and to have the light source not hinder the opening at the top of the tank. 
Valatka as modified does not appear to specifically disclose that the motion senor is secured to the cabinet above the light source and the tank. However, it should be noted that the location of the motion sensor as claimed does not show criticality as disclosed in the specifications or the drawings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the motion sensor secured to the cabinet above the light source and the tank in order to have a better view to detect objects in motion and to not hinder the function of the light source and tank. It has been held that a mere rearrangement of parts of the essential working parts of a device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Valatka et al. (US 2018/0192621 A1), herein after Valatka, as applied to claim 17 above, and further in view of Tanase et al. (US 2016/0183502 A1). 
Regarding claim 18, Valatka as modified discloses the invention in claim 17, but is silent of wherein the step of increasing an intensity includes increasing the intensity to the second intensity by more than 3 times of the first intensity.
Tanase et al. is in the field of aquarium systems and teaches of changing the light intensity from a first intensity to a second intensity by a factor, such as 10-100, of an illumination system (illumination system 100) (¶0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Valatka to incorporate the teachings of Tanase et al. to proportionally increase the second intensity by more than 3 times the first intensity in order to increase the light intensity to a noticeable light intensity. It should be noted that the light intensity change as claimed does not show criticality as disclosed in the specifications or the drawings.

Response to Arguments
Applicant's arguments filed March 1, 2021 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that Valatka does not anticipate claim 1 because the light intensity shining into the aquarium in Valatka et al. is controlled by an app, but it is not responsive to any type of motion detected by the motion detector. Respectfully, the examiner disagrees with the Applicant. The claim cites for “a motion sensor adapted to sense motion” which includes motion detection inside and outside of the aquarium. Valatka clearly teaches that the light intensity shining into the aquarium is responsive to any type of motion detected by the motion detector. In paragraph 0051, the motion sensor (camera functional device 118) operates “to detect motion outside of the habitat device 108”, which “upon detecting […] the habitat control hub 102 may take actions” such as “playing distracting light patterns”. Furthermore, paragraph 0046 cites that the intensity of light 112 can “generate various […] intensities of light”. In other words, the control hub 102 takes the input from the motion sensor 118 to then output a change in light intensity in light 112 which reads on the limitation “the intensity varying responsive to motion sensed by the motion sensor” in claim 1. Applicant even admits that “the camera can detect motion” and that “the control hub at 102 can respond”.
As an aside, the motion sensor can further be used in the habitat (¶0050, camera functional device 118 is configured to be disposed external to the habitat device 108” and “to be disposed in the habitat device 108”). 
	 
	Applicant argues that Valatka does not disclose of “the light shining into the aquarium being responsive to motion based on the motion detector, as required by claim 1”. In paragraph 0046, the light 112 of Valtaka “operates to provide light to the habitat”, which clearly states that the light 112 shines into the aquarium. The light is responsive to motion based on the motion detector because the motion sensor 118 inputs a detected motion to the control hub 102 and subsequently, the control hub 102 outputs a response to change the light intensity (¶0051), as explained above. 

	Regarding claim 17, Applicant argues that Valatka does not disclose claim 17, which requires projecting light into an aquarium tank at a first intensity until a motion is sensed within a predetermined distance of the tank, and upon seeing motion within the predetermined distance, increasing an intensity of the light to a second intensity for a predetermined time due to the reasons cited for claim 1. The Examiner respectively disagrees. As explained above, Valatka teaches of the light 112 to “provide light to the habitat”, showing that it does project light into an aquarium tank (¶0046). Valatka does clearly teach that the control hub 102 receives an input from motion sensor 118 to then output a response to light 112, changing the light intensity (¶0051). Furthermore, paragraph 0046 cites that the intensity of light 112 can “generate various […] intensities of light”, which include, as cited in claim 17, of increasing an intensity of the light to a second intensity for a predetermined time (¶0046 and ¶0090).

Regarding claim 2-4, 10, and 12, Applicant argues that Fredricks does not teach of two different intensities, in which the intensity at no motion is less than 50% of the intensity of when motion is detected. The Examiner respectively disagrees.  
Fredricks teaches of a range of intensities ranging from 0% to 100% (¶0036), which includes of two or more different intensities. An intensity less than 50% is an intensity in this range. Valatka teaches of changing the light intensity (¶0046, light 112 can “generate various […] intensities of light”) but is silent on the specific values and ranges, such as the intensity being less than 50% of the intensity of when the motion is detected. Fredrick addresses this deficiency by teaching of a light intensity ranging from 0% to 100%, which includes an intensity less than 50%. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Valatka to incorporate the teachings of Fredricks to have the no-motion intensity being less than 50% of the motion intensity in order to save energy or simulate sunset. It should be noted that the light intensity, such as less than 50% of the intensity of when motion is detected, as claimed does not show criticality as disclosed in the specifications or the drawings. A person skilled in the arts can make any intensity, such as less than 50%, to be the no-motion intensity. 

Regarding claims 8 and 9, Applicant argues that Levine discloses time durations for changing light intensities in 5 minute intervals but does not disclose or suggest that the lighting should be in the very short intervals of less than 30 seconds or from 1-10 seconds. 
While Levine does disclose changing the light in 5 minute intervals, it still teaches of changing time durations for changing the light intensities. Valatka is silent on the specifics of the time duration for changing the light intensities but Levine does disclose of having specific ranges and values for the time durations. A person of ordinary skill in the arts would be able to change the intervals to very short intervals of less than 30 seconds or from 1-10 seconds. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Valatka to incorporate the teachings of Levine to change the intensity from no-motion intensity to motion intensity in less than 30 seconds or 1-10 seconds in order to not startle the fishes by the immediate change of light intensity. It should be noted that the time duration, such as less than 30 seconds or 1-10 seconds, for changing the light intensities as claimed does not show criticality as disclosed in the specifications or the drawings. A person skilled in the arts can make any time duration, such as less than 30 seconds and 1-10 seconds, to be the time duration for changing the light intensities. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530.  The examiner can normally be reached on M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647